Name: Commission Regulation (EEC) No 492/87 of 18 February 1987 amending Regulation (EEC) No 548/86 laying down detailed rules for the application of accession compensatory amounts and Regulation (EEC) No 594/86 laying down detailed rules for the application of accession compensatory amounts applicable to trade in products covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80
 Type: Regulation
 Subject Matter: plant product;  agricultural activity;  agricultural policy;  European construction;  trade policy
 Date Published: nan

 19 . 2. 87 Official Journal of the European Communities No L 50/ 11 COMMISSION REGULATION (EEC) No 492/87 of 18 February 1987 amending Regulation (EEC) No 548/86 laying down detailed rules for the appli ­ cation of accession compensatory amounts and Regulation (EEC) No 594/86 laying down detailed rules for the application of accession compensatory amounts applicable to trade in products covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 'Article 9a 1 . The Member States may decide that, in intra ­ Community trade, the monetary compensatory amounts (a) granted on imports shall be deducted from the accession compensatory amounts to be charged ; (b) granted on exports shall be deducted from the accession compensatory amounts to be charged ; (c) charged on imports shall be deducted from the accession compensatory amounts to be paid ; (d) charged on exports shall be deducted from the accession compensatory amounts to be paid. 2. Where paragraph 1 (d) is applied, Article 12 of Commission Regulation (EEC) No 3154/85 shall apply mutatis mutandis. 3 . Where paragraph 1 is applied, the monetary compensatory amounts and the accession compensa ­ tory amounts shall be declared separately for the purposes of accounting to the Community budget. 4. For the purposes of applying this Article 'acces ­ sion compensatory amounts' shall be understood as defined in the first and second indents of Article 6 (6) of Commission Regulation (EEC) No 3153/85 0. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for cereals ('), and in particular Article 8 thereof, and the corresponding provisions of the other Regulations establishing general rules relating to the arrangements for accession compen ­ satory amounts applicable to agricultural products, Whereas on account of the accession of Spain monetary compensatory amounts arrangements provide for offset ­ ting between the monetary amounts and the export refunds or import charges ; whereas one effect of this is to simplify trade operations ; Whereas intra-Community trade must enjoy the same flexibility as that applicable in trade with third countries ; whereas, accordingly, Commission Regulation (EEC) No 548/86 (2) and Commission Regulation (EEC) No 594/86 (3) should provide for an offsetting mechanism between the monetary compensatory amounts and the accession compensatory amounts applicable in intra ­ Community trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned, (') OJ No L 310, 21 . 11 . 1985, p. 4.' HAS ADOPTED THIS REGULATION : Article 2 In Article 2 of Regulation (EEC) No 594/86, the words 'Articles 2 and 3 of Regulation (EEC) No 548/86' are hereby replaced by the words 'Articles 2, 3 and 9a of Regulation (EEC) No 548/86'.Article 1 The following Article 9a is hereby inserted in Regulation (EEC) No 548/86 : Article 3 This Regulation shall enter into force on 1 March 1987. (&gt;) OJ No L 53, 1 . 3 . 1986, p . 25. 0 OJ No L 55, 1 . 3 . 1986, p. 52. (3) OJ No L 58 , 1 . 3 . 1986, p . 9 . No L 50/12 Official Journal of the European Communities 19 . 2. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1987. For the Commission Frans ANDRIESSEN Vice-President